
Exhibit 10.1



TEMPLE-INLAND INC.
NONQUALIFIED STOCK OPTION AGREEMENT


 
EMPLOYEE:
 
 
DATE OF GRANT:
 
 
EXPIRATION DATE:
 
 
NUMBER OF SHARES:
 
 
EXERCISE PRICE PER SHARE:
 
 
EXERCISE SCHEDULE
 
DATE EXERCISABLE:
 
NUMBER OF SHARES:
               



This Agreement is entered into between TEMPLE-INLAND INC., a Delaware
corporation ("Temple-Inland") and the Employee named above, and is an integral
and inseparable term of Employee’s employment as a salaried employee of
Temple-Inland or one of its Affiliates.  In consideration of the mutual
covenants hereinafter set forth and for other good and valuable consideration,
Temple-Inland and the Employee hereby agree as follows:


1.
Grant of Option.  Pursuant to, and subject to the terms and conditions set forth
in the Plan, Temple-Inland hereby irrevocably grants to the Employee, as a
matter of separate agreement and not in lieu of salary or any other compensation
for services, the option to purchase all or any part of the above stated number
of shares of the Common Stock at the above stated price on the terms and
conditions herein set forth (the “Option”).  The Option is a Nonstatutory Stock
Option and is not intended to qualify as an incentive stock option under Section
422 of the Internal Revenue Code of 1986, as amended (the "Code").



2.
Governing Documents.  This Agreement and the award hereunder is subject to all
the restrictions, terms and provisions of the Temple-Inland Inc. 2010 Incentive
Plan (the “Plan”) and of the Temple-Inland Inc. Stock Option Terms and
Conditions dated __________ (the “Terms and Conditions”; and together with the
Plan, the "Plan Documents") which are herein incorporated by reference and to
the terms of which the Employee hereby agrees.  Capitalized terms used in this
Agreement that are not defined herein shall have the meaning set forth in the
Plan Documents.



3.
Exercise of Option.  The Option shall become exercisable in installments on and
after each “Date Exercisable” as stated above.  The Option may be exercised in
whole, at any time, or in part, from time to time, as to all or any of the
shares as to which the Option is then exercisable under the Option (provided
that the Option may not be exercised as to less than the lesser of 100 shares or
the number of shares as to which the Option is then exercisable).  The term of
the Option shall commence on the Date of Grant and shall expire on the
Expiration Date stated above or such earlier date as is prescribed in the Plan
Documents.  Except as otherwise provided in the Plan Documents, the Option shall
not be exercisable unless the Employee shall, at the time of exercise, be an
employee of Temple-Inland or one of its Affiliates.  The Option may be exercised
only upon notice to Temple-Inland and payment of the Exercise Price and tax
withholding in the manner set forth in the Plan Documents.



4.
No Stockholder Rights.  The Employee shall have none of the rights of a
stockholder with respect to the shares of Common Stock subject to the Option
until such shares shall have been transferred to the Employee upon the exercise
of the Option.



5.
Arbitration.  The Employee and Temple-Inland agree that this Agreement arises
out of, and is inseparable from, the Employee’s employment with Temple-Inland or
any of its Affiliates.  The Employee and Temple-Inland further agree to final
and binding arbitration as the exclusive forum for resolution of any dispute of
any nature


5
 
 

--------------------------------------------------------------------------------

 

 
whatsoever, whether initiated by the Employee or Temple-Inland, arising out of,
related to, or connected with Employee’s employment with, or termination by,
Temple-Inland or any of its Affiliates.  This includes, without limitation, any
dispute arising out of the application, interpretation, enforcement, or claimed
breach of this Agreement.  The only exceptions to the scope of this arbitration
provision are claims arising under any written agreement between the Employee
and Temple-Inland or its Affiliate that expressly provides that such claims are
not subject to binding arbitration.  Arbitration under this provision shall be
conducted under the employment dispute rules and procedures of either the
American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration.  Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act.  This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.



6.
Stockholder Approval.  The Option granted hereby is granted subject to approval
of the Plan at Temple-Inland’s first annual stockholders meeting following the
date of this Agreement, and if the Plan is not so approved by Temple-Inland’s
stockholders at such stockholders meeting, the Option shall be immediately
cancelled and shall be void ab initio.



7.
Recoupment of Unearned Compensation.  To the extent that the amount of any
annual or long term incentive compensation was calculated based upon the
achievement of financial results that were subsequently reduced due to a
restatement of the Company’s financial statements, the Board in its sole
discretion may require Employee to repay, and the Employee agrees to repay at
the Board’s request, the excess of (i) any annual or long term incentive
compensation that was paid to Employee on or after January 1, 2010 based on
achievement of specified financial results, over (ii) the lower award that would
have been paid based upon the restated actual financial results; provided, that
the Company will not seek to recover annual or long term incentive compensation
paid more than three years prior to the date the applicable restatement is
disclosed. In addition to any other remedies the Company may pursue, if the
Board determines that Employee’s fraud or intentional misconduct was a
significant contributing factor to the Company having to restate all or a
portion of its financial statement(s), Employee agrees to repay at the Board’s
request the excess of  (i) any annual or long term incentive compensation that
was paid to Employee based on achievement of specified financial results, over
(ii) the lower award that would have been paid based upon the restated actual
financial results, regardless of how much time has elapsed since the date of
such payment, and the Board may in its sole discretion cause the cancellation of
Employee’s outstanding long term incentive awards.

 
8.
Miscellaneous.  The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan.  This Agreement shall
be binding upon and inure to the benefit of Temple-Inland and its successors and
assigns and shall be binding upon and inure to the benefit of the Employee and
his or her legatees, distributees and personal representatives.  Temple-Inland
and the Employee agree that the applicable Federal rate that is in effect on the
date this Agreement is entered into shall be used for purposes of determining
the present value of any payments provided for hereunder for purposes of Section
280G of the Code.  By signing this Agreement, the Employee acknowledges and
expressly agrees that the Employee has read the Agreement and the Plan Documents
and agrees to their terms.  This Agreement may be executed by Temple-Inland and
the Employee by means of electronic or digital signatures, which shall have the
same force and effect as manual signatures.  This Agreement shall be governed by
and construed in accord with federal law, where applicable, and otherwise with
the laws of the State of Texas.

 
IN WITNESS WHEREOF, Temple-Inland and the Employee have executed this Agreement
as of the Date of Grant stated above.


TEMPLE-INLAND INC.
   
BY:
       
Leslie K. O’Neal
 
Employee
 
Vice President & Secretary
   






6
 
 

--------------------------------------------------------------------------------

 
